Citation Nr: 0717478	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right foot plantar fasciitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
REMAND

The veteran had active military service from April 2001 to 
April 2003.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO in San Diego, 
California.  In December 2003, the claims file was 
permanently transferred to the RO in Portland, Oregon.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.

The veteran last underwent a VA foot examination in May 2004 
(over 2 years ago).  At his September 2006 Board hearing, he 
specifically testified that his plantar fasciitis had 
worsened since that VA examination.  A new examination is 
therefore necessary.  

Updated VA and private treatment records should be sought 
prior to this examination.  In addition, at the Board 
hearing, the veteran's representative suggested that some of 
the veteran's VA treatment records dated beginning in January 
2004 were not associated with the claims folder.  On remand, 
the AMC should ensure that all clinical records of VA 
treatment of the veteran since his discharge from active duty 
in April 2003 are obtained.  

Finally, a January 2003 rating decision granted the veteran 
entitlement to vocational rehabilitation.  At his Board 
hearing, the veteran testified that his plantar fasciitis 
interfered with employment (although his representative also 
indicated that he was not seeking a total rating based on 
individual unemployability).  In any case, documentation 
related to vocational rehabilitation is relevant and should 
be sought.      

Accordingly, the Board REMANDS for the following:
     
1.  With any needed assistance from the 
veteran, obtain all VA clinical and 
private medical records reflecting 
treatment of his right and left plantar 
fasciitis since July 2004 (the date of 
the most recent VA outpatient record in 
the claims file).  Additionally, confirm 
that all VA clinical records reflecting 
treatment for plantar fasciitis dated 
beginning in April 2003 have been 
obtained.  If such efforts prove 
unsuccessful, add documentation to that 
effect to the claims file.

2.  Associate the veteran's VA vocational 
rehabilitation folder with the claims 
folder.  If such efforts prove 
unsuccessful, add documentation to that 
effect to the claims file.

3.  Schedule a new VA examination to 
determine the current nature and severity 
of the veteran's right and left plantar 
fasciitis.  Any tests deemed necessary 
should be performed and the rationale for 
any medical opinions given should be 
detailed in the examination report.

4.  Thereafter, re-adjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and his 
representative a supplemental statement 
of the case that summarizes the evidence 
and discusses all pertinent legal 
authority.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
these remanded matters, about which the veteran has the right 
to submit additional evidence and argument.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Remands require expeditious 
handling.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).



